jfourtF) Court of Sppeate
                                            gntonto,

                                           October 03, 2013


                                         No. 04-13-00556-CV


                                  IN THE INTEREST OF L.G.,


                        From the Probate Court No 1, Bexar County, Texas
                                   Trial Court No. 2013MH2278
                        Honorable Polly Jackson Spencer, Judge Presiding



                                           ORDER

       Appellant has filed a motion to consolidate these appeals. We grant the motion in part
and order Appeal Nos. 04-13-00556-CV and 04-13-00447-CV consolidated. The parties must
file motions, briefs, and other pleadings as if the appeals were one but put both appeal numbers
in the style of the case. The cases must be argued together in one brief, as in a single appeal, and
if oral argument is requested and granted, the entire case must be argued as a single appeal, with
the total time limit for each party equal to the ordinary time limit for a party in a single appeal.

       However, the record in each case will remain separate and, if supplementation of the
record becomes necessary, the supplemental material must be filed in the appeal to which it
applies. The court will dispose of both appeals in the same judgment, opinion, and mandate.




                                    %.                                 Chapa, Justic


                                  )F, Slave hereunto set my hand and affixed the seal of the said
court ah mis 3rd                   2t)§.




                                                       Keith E. Hott
                                                       Clerk of Court